The Vice-Chancellor :
In this case it does not appear that the auctioneers booked the name of the suggested purchaser. I do not consider that it runs parallel with McComb v. Wright, 4 J. C. R. 659, especially as there the party had signed the contract and paid the deposit; for here, neither of these things was done. And the very conditions of sale reserve to the master the right to keep the biddings open until the ten per cent, was paid. Here was no sale which this court could enforce. No order for a resale is necessary, for there has been no sale. The master could have proceeded and can still proceed and sell the property, on a new advertisement, under the decree. It is, however, a case in which the purchaser ought not to have costs.